It is, Sir, a pleasure to express to you on 
behalf of the delegation of the Republic of Iraq 
and on my own behalf warmest congratulations on 
your election as President of the thirty-seventh 
session of the General Assembly. I am sure that 
you will conduct the proceedings of this session 
with all the wisdom and knowledge you are known 
for, and I wish you success in discharging the 
duties of your high post. May I also express our 
appreciation for the Great Spirit of co-operation 
which the General Assem¬bly showed Mr. Kittani, 
President of the thirty-sixth session. We are 
satisfied that he enjoyed the confidence and 
appreciation of this esteemed body, which made it 
possible for him to perform his functions most 
efficiently at the last session. I would also 
take this opportunity to express whole-hearted 
congratulations and best wishes for success to 
Mr. Perez de Cuellar on his election as 
Secretary-General. I am confident that he will be 
able to fulfill the functions of his 
distinguished post and to deal with momentous 
international events requiring him to exercise 
all the virtues of knowledge, patience and wisdom 
for which he is known.
67.	The world is going through a delicate and 
fright¬ening era unprecedented since the Second 
World War. Undoubtedly the tense world situation, 
with all the grave consequences that could flow 
from such a state of affairs, is being steadily 
exacerbated because of the intensifying rivalry 
among the great Powers, which jeopardizes world 
security and peace and disturbs the confidence of 
peoples and their aspira¬tions to achieve detente 
and peaceful coexistence. This hazardous 
phenomenon engulfs the third world coun¬tries, 
particularly the non-aligned ones. It presents 
them with the dangers of confrontation and the 
devastating effects of tensions, and it threatens 
to expand the centers of polarization by luring 
third world nations and bringing pressure to bear 
upon them in a bid to exhaust material and human 
resources that otherwise would be used to achieve 
security, stability and development for those 
nations.
68.	What the great Powers and colonial States 
are reluctant to accept is the fact that the non- 
aligned nations, which forced their way to 
freedom and sovereignty through decades of 
struggle and a deter¬mination to achieve full 
independence and to exer¬cise their free will, 
are determined not to form part of military blocs 
that are engaged in global conflict and to steer 
clear of the currents generated by the centers of 
polarization. No wonder, then, that conflict 
persists between the non-aligned movement on the 
one side and colonialism, including Zionism, on 
the other.
69.	Iraq, being a non-aligned State, backs 
the policy of independence which any State might 
pursue. It maintains that all States should 
manage their affairs on the basis of the 
fundamental principles of the United Nations and 
in accordance with their legitimate national 
interests that are compatible with those 
principles, regardless of the requirements of 
bloc policies and cold war. That would serve the 
cause of maintaining world peace and encouraging 
the trend towards progress and freedom, as well 
as political and economic independence, and the 
cause of extending the principles of justice and 
equality to all nations, regardless of size, 
affiliation and of any power con¬siderations.
70.	Iraq abides by the principles of 
non-alignment and wishes to advance the 
non-aligned movement, to maintain a sound 
relationship among its members and to promote its 
effective role in international relations. Iraq 
is also determined to implement those principles 
in order to ensure security, justice and economic 
well-being. Thus, over 10 years ago, Iraq offered 
to host the Seventh Conference of Heads of State 
or Government of Non-Aligned Countries at 
Baghdad. Indeed, it was those very principles 
which prompted Iraq not to insist that the 
Conference be held at the scheduled time and 
place, despite the elaborate preparations made 
for it, including the drafting of relevant 
declarations and documents, and despite the fact 
that all the administrativeand technical 
requirements had been met. Iraq had earlier sent 
out invitations to all heads of State or 
Government of countries of the movement and, in 
fact, had received answers accepting the 
invitation from the great major¬ity of them. 
Thus, Iraq honored all its obligations towards 
the movement and the Seventh Conference.
71.	What should, however, be emphasized in 
this regard is that Iraq did not, from the 
outset, present its bid to host that non-aligned 
conference in order to gain publicity or as a 
national objective. Rather, Iraq's initiative 
came to underscore its international good name, 
not to create one by so doing. Iraq viewed the 
matter with a sense of responsibility and concern 
for the well-being of the movement, both at 
present and in the future, for non aligned 
principles constitutes a major component of our 
foreign policy and we believe that the strength 
and dignity of Iraq are identi¬cal to the 
strength and dignity of the movement.
72.	Being proud of our commitment to the 
movement and anxious about its future and the 
development of its capability to face world 
events and in order to avoid possible division in 
the ranks of the movement's members, we declared 
our intention not to insist on holding the 
Seventh Conference in Iraq, as we recog¬nized 
that some circles within the movement took 
seriously, either in good faith or otherwise, the 
black¬mail and attempts at obfuscation carried 
out by Iran. There is no doubt that Iran's 
behavior simply demonstrates the 
short-sightedness of the rulers of Iran and their 
ignorance concerning the importance of the 
non-aligned movement and their lack of belief in 
ft. One cannot rule out the possibility that 
Iran's objective is to undermine and weaken the 
movement and to diminish its role as an effective 
Power in inter¬national relations by resorting to 
blackmail and threats as well as by encouraging 
the enemies of the movement to belittle it.
73.	The non-aligned movement considers the 
ques¬tion of Palestine to be its problem and is 
committed to supporting the struggle of the 
Palestinian people to realize their inalienable 
national rights. It empha¬sizes that that 
struggle is one of the responsibilities of the 
non-aligned countries. Obviously, the question o? 
Palestine is at the core of the Middle East 
problem and represents the essence of the 
Arab-Zionist con¬flict. Unless a just, 
comprehensive and lasting solu-tion is found that 
is acceptable to the Palestinian people and 
satisfies their national aspirations, peace 
cannot be established in the area and a state of 
con¬tinuous conflict will persist, with all its 
continuing implications for world peace and 
security. Meanwhile, lot it be known that might 
no matter how over¬whelming, will not dampen the 
zeal of patriotism and will not suppress the 
revolutionary urge of the people. Therefore, to 
achieve genuine peace in the area, the Zionist 
entity must withdraw unconditionally from all 
occupied Arab territories and the estab¬lished 
inalienable national rights of the Palestinian 
people, including the right to return to their 
homeland, Palestine, should be restored as should 
their properties, their right to exercise 
self-determination and their right to establish 
their own independent, fully sover¬eign State. 
Moreover, Jerusalem must be recognized as part of 
occupied Palestinian territory and the Zionist 
entity must withdraw from it. There should also 
be recognition of the PLO, the sole legitimate 
representative of the Palestinian people, and it 
should be enabled to exercise its right to 
participate in all conferences and activities 
relating to the question of Palestine on an equal 
footing and standing with all parties concerned. 
Further, existing Zionist settle¬ments on Arab 
territories must be removed, and the policy of 
establishing new ones there must be 
discon¬tinued. In addition, confiscation of Arab 
land must cease.
74.	The latest form of brutal aggression by 
the military forces of the Zionist entity was the 
war of mass annihilation against the PLO and the 
helpless, homeless refugees in camps in various 
parts of Leba¬non. That war was launched in the 
first week of last June and continued through the 
last week of August. There then took place a 
massacre such as has never been witnessed in 
modem times. Those racist mali¬cious forces 
brought destruction to all the towns and villages 
of southern Lebanon and slaughtered tens of 
thousands of innocent Palestinians and Lebanese, 
who were buried under debris in mass graves. 
Those forces wrought devastation and havoc in 
that part of Lebanon, which is an independent 
neutral State, a founding member of both the 
United Nations and of the non-aligned movement. 
The forces of the Zionist enemy unleashed the 
burning fire of its military machine from land, 
air and sea at Palestinian refugee camps, killing 
unarmed children, women and the elderly, 
destroying plantations and reducing buildings and 
houses to rubble. Those forces pursued their 
crimes in west Beirut and its suburbs, exposing 
their latent hatred to the extent of cutting off 
water, medi¬cine, food and electricity from the 
residents while bombarding the city with heavy 
artillery and con¬tinuing air and sea attacks for 
many hours daily for several weeks. Many shells 
and rockets were fired indiscriminately at 
residential communities and civilian 
installations, causing the loss of thousands of 
human lives; it will not be possible to assess 
the amount of property destroyed for a long time.
75.	The barbaric invading forces did not stop 
at genocide and brutal acts committed throughout 
Lebanon. They also organized a massacre in Beirut 
on 16 September 1982. Over 3,000 unarmed 
Palestinians were annihilated for no reason 
except that they were Palestinians. This racist 
massacre outraged the entire world, including 
even the traditional friends of the perpetrators. 
The damage at the Sabra and Shatila refugee camps 
is a disgraceful stain on the history of mankind 
that will never be forgotten. The inter¬national 
community is called upon to take, through the 
international organs of the United Nations, the 
appropriate deterrent measures, to condemn 
cate¬gorically the actions and policies of the 
Zionist entity, to impose sanctions that are 
proportionate to its horrifying acts, and to 
consider seriously disqualifying it as a Member 
of the Organization, for its presence here 
constitutes a challenge to the Charter as well as 
to all human norms and conduct.
76.	The Foreign Minister of the Zionist 
entity declared on 6 September 1982 that the 
condition which his Government set for withdrawal 
of its forces from southern Lebanon and the 
termination of its military occupation of the 
area was agreement by Lebanon to sign a peace 
treaty with the Zionist entity. He also said that 
certain agreements needed to be introduced 
regarding southern Lebanon, to ensure the 
security of the State of Israel. At the same 
time, the Zionist Minister of Defense declared 
that the invading forces would remain deployed in 
southern Lebanon for at least 15 years. In our 
view, such a condition and determination 
illustrates the intention of the Zionist entity 
to proceed with its expansionist plan of annexing 
parts of southern Lebanon, including control of 
the Litani River and other water resources, as 
one further step towards the realization of 
Zionist ambitions for the establishment of 
Greater Israel.
77.	Hence, in view of this grave situation, 
we believe that the United Nations should live up 
to its respon¬sibilities and stand firmly by the 
side of Lebanon as a free, independent and fully 
sovereign State and a founding Member of the 
United Nations, and should ensure the immediate 
and unconditional withdrawal of the Zionist 
entity behind the Lebanese borders. Also, the 
Security Council, in particular, should take 
appropriate action to eliminate aggression 
against Lebanon should the Zionist entity refuse 
to withdraw immediately and unconditionally from 
Lebanese territory. In our view, the appropriate 
action which the Security Council should take is 
the imposition of deterrent sanctions against the 
Zionist entity. Fore¬most among such sanctions 
should be the suspension of its membership in the 
Organization and the imposition of a 
comprehensive embargo against it. This would, of 
course, require a show of will by the United 
States to act seriously in the exercise of its 
responsibilities as a great Power claiming to 
have an interest in the question of security and 
peace and alleging concern for the good name of 
the United Nations. It is indeed high time for 
the American Administration to recognize- that 
its policy towards the Arab Zionist conflict are 
not serve the interests of the American people 
and is in contradiction with their renowned 
traditions. Thus it is incumbent upon the United 
States Government to uphold justice and equity 
and to display courage and political will, free 
from the pressure of the Zionist minority.
78.	The danger of the Zionist entity in the 
Middle East is not limited to aggression 
committed at such time and place as it might deem 
proper in order to achieve its colonial 
expansionist goals, thus jeopar¬dizing peace in 
the area and impeding the development programmes 
required for the resurgence of the Arab nation 
and its economic and social progress. In fact it 
goes beyond all that to threaten to continue its 
intensive effort in developing the Zionist 
nuclear program for military purposes and using 
it against the Arab countries. It is no longer a 
secret that the Zionist entity has now acquired a 
number of nuclear bombs and weapons, with the 
relevant systems to direct and deliver them 
against any part of the Arab world. It is indeed 
regrettable that no great Power has paid serious 
attention to this imminent danger which threatens 
more than the Middle East. The great Powers cared 
neither about the non-accession by the Zionist 
entity to the Treaty on the Non- Proliferation of 
Nuclear Weapons nor about its non¬compliance with 
the Treaty safeguards. Furthermore, the Zionist 
entity refused to allow IAEA to carry out 
inspection measures in regard to the Zionist 
nuclear reactors and programmes. Thus the 
Zionists were encouraged by this to escalate and 
intensify their aggression against the Arab 
nation, as they had learned from repeated 
experience that any aggres¬sion committed by them 
would pass without serious attention being paid 
to it by the great Powers, espe¬cially the United 
States of America, and would not result in any 
sanctions or other practical action, regardless 
of the dimensions of the aggression and even if 
it involved human loss.
79.	The clearest evidence proving the 
deliberate cover-up of the repeated Zionist acts 
of aggression by some great Powers and their 
failure to shoulder their responsibilities was 
the raid by Zionist planes of American 
manufacture on 7 June 1981 on the Iraqi nuclear 
installations, despite the fact that those 
instal¬lations, as certified by IAEA, were meant 
for strictly peaceful purposes and were subject 
to regular inter¬national inspection.
80.	Iraq firmly adheres to the principles of 
the Charter which call for the policy of the 
charter which use of force, settlement of 
international dispute by peaceful means and 
non-interference in the domestic affairs of other 
countries. Although Iraq strove to establish good 
relations with Iran after the fall of the Shah's 
regime, all cur endeavors were in vain in 
persuading rulers of Iran to cease their acts of 
provocation, aggression ant3 interference in our 
internal affairs, as well as to fulfill their 
international obligations towards Iraq.
81.	That remained our approach in dealing 
with Iran even after it started its armed 
aggression against Iraq on 4 September 1980. 
Since that day, the Presi¬dent of the Republic of 
Iraq. Mr. Saddam Hussein, has stressed the fact 
that we look forward to enjoying relations of 
good-neighborliness with the countries of the 
region, including in particular Iran, and that 
Iraq has neither any territorial ambitions in 
Iran nor any intention of waging war against it, 
nor does Iraq intend to expand the scope of the 
conflict with Iran beyond the defense of its 
rights and sovereignty. But the armed Iranian 
aggression against us has continued at an intense 
level to this very day, while the Iranian regimehas 
declined to respond in a spirit of constructive 
co-operation to any of the international 
endeavors to settle the dispute and has turned 
down all the peaceful initiatives put forward by 
Iraq to reach a just and honorable solution. The 
rulers of Iran favor the continuance of 
aggression, and that can only be interpreted as 
evidence of their desire for expansion at the 
expense of our country; as at first stage, to be 
followed by Iran's overrunning the Arab countries 
of the Gulf region, including Saudi Arabia, for 
the purpose of colonial expansion and the 
con¬solidation of a reactionary regime and in 
order even¬tually to force our region back into 
the Dark Ages, in which racism and religious 
intolerance would reign supreme.
82.	Our peace initiatives with Iran were 
submitted at a meeting of the Security Council on 
12 July of this year, at which meeting the 
Council adopted resolution 3 64 (1982). Iraq 
welcomed that resolution, whereas Iran rejected 
it. It is well known that between the eve of the 
adoption of that resolution and 30 July the 
Iranian regime launched a series of massive 
military acts of aggression against Iraqi 
territory to the east of Basra, an account of 
which is contained in docu¬ment A/37/428. It 
should be recalled here that the Arab countries 
took a unified position in support of Iraq at the 
Twelfth Arab Summit Conference held in Fez early 
this September, after the expansionist intentions 
of the Iranian regime had become crystal¬lized in 
a tangible fashion. The Arab Summit Con¬ference 
adopted a clear and firm decision expressing the 
Arab countries' support for and solidarity with 
Iraq and their willingness to implement the 
Common Defense Pact of the members of the League 
of Arab States. The entire region would be in a 
new and dangerous situation were the Iranian 
regime to proceed further with its plan. We 
should like to draw the attention of the world 
public to th s development, which is obviously 
fraught with potential dangers. The full 
responsibility for the consequences of a possible 
confrontation between Iran and the Arab States as 
a whole would therefore be Iran's alone.
83.	At a time when efforts to settle the 
dispute and stop the fighting are being made by 
the United Nations, which is a source of hope in 
all peace-loving nations, the Iranian regime is 
carrying out a further act of aggression against 
the central sector of Iraq. By the morning of 1 
October 1982 Iran had made four large- scale 
attacks. The Security Council discussed this 
matter on 4 October and unanimously adopted 
resolution 322 (1982), in which the Council 
recalled its two earlier resolutions and urged 
Iran once again to act in accordance with the 
principles of the United Nations by settling the 
dispute by peaceful means and emulating Iraq's 
co-operative attitude to the Council.
84.	My delegation will explain to the General 
Assem¬bly in detail the peace initiatives Iraq 
has taken in order to reach a just and honorable 
settlement of the dispute with Iran when the 
Assembly debates agenda item 134, entitled 
Consequences of the prolongation of the armed 
conflict between Iran and Iraq . At this 
juncture, I should like to say that Iraq has 
given adequate proof of its good intentions and 
of its. Sincere desire to see peace and security 
estab-lished m our region, which is of 
significant importance to international peace and 
security. The rejection by the rulers of Iran of 
all peace initiatives indicates that they lack a 
sense of responsibility for security and 
stability in the area, and this could exacerbate 
the disturbances and tension there, lead to an 
escalation of the conflict and jeopardize 
international peace and security. I would also 
like to stress that should Iran continue its 
intransigence and its rejection of the call for 
peace and persist in its aggression, Iraq would 
inevitably have to resist that aggression by all 
the means available to it in the exercise of its 
legitimate right to self-defense. In the mean 
time, we believe that the Iraq-Iran dispute 
warrants the General Assembly's maximum attention 
and care, since it represents a test of its will 
and of the strength of the Charter. By the same 
token, any success in this endeavor will enhance 
the chances of peace and will prevent further 
deterioration of the situation in that sensitive 
and dangerous part of the world.
85. Racial crimes, including the policies of 
Zionism and political doctrines based on racial 
discrimination are still being committed in many 
parts of the world, in spite of the fact that 
such crimes violate the Charter, the principles 
of non-alignment and the Universal Declaration of 
Human Rights. Although the Decade to Combat 
Racism and Racial Discrimination is now drawing 
towards its end, and although it has produced 
some positive results, certain regimes—especially 
the Zionist entity and the racist minority regime 
in South Africa—still refuse to accede to the 
International Convention on the Suppression and 
Punishment of the Crime of In this regard, a more 
serious position against them should be adopted, 
with stronger condemnation, in order that the 
peoples of South Africa and Namibia, along with 
all the liberation movements in Africa and Latin 
America, may achieve their aspirations to 
freedom, inde¬pendence and self-determination.
36. It is important to recall that the 
reactionary racist regime in South Africa 
violates all values, and that it was owing to its 
antagonistic stand that the most recent meeting, 
held at Geneva, on the imple¬mentation of the 
United Nations plan for the inde¬pendence of 
Namibia proved abortive. We must also mention the 
conclusions of the International Conference on 
Sanctions against South Africa, which was held in 
Paris in 1981, and commend the declara¬tions it 
adopted/ which, in keeping with the Charter, 
reject racist concepts.
87.	Furthermore, we should like to draw 
attention to the fact that a number of Western 
countries, and the Zionist entity, boycotted that 
humanitarian con¬ference. While the great 
majority of the States Mem¬bers of the United 
Nations supported General Assem¬bly resolution 
36/172, which calls for comprehensive mandatory 
sanctions under Chapter VII of the Charter 
against the racist regime in Pretoria, the same 
group of Western countries and the Zionist entity 
continue to take negative positions. That 
confirms their collusion with the racist regime 
in South Africa and their deal¬ings with it in 
the economic, trade, diplomatic and military 
areas, as well as the development and 
co-ordination of joint action with that regime in 
the nuclear field, including the production of 
enriched uranium. Obviously, such behaviour on 
the part of Western countries and the Zionist 
entity constitutes a flagrant violation of 
Security Council resolution 418 (1977) and of the 
relevant General Assembly resolu¬tions, and 
encourages the racialist regime in Pretoria to 
pursue its policy of aggression against the 
peoples of Namibia and South Africa, and to 
disregard any action, even if adopted by the 
overwhelming majority of Members of the United 
Nations.
88.	The practices of the racial minority 
regime in Pretoria are not limited only to the 
peoples of Namibia and South Africa, but also 
include the artificial creation of crises and 
other conditions, as well as the recruit¬ment of 
mercenaries to commit military aggression against 
many independent peaceful African States, 
especially Angola, Zambia, Zimbabwe, Lesotho, 
Swaziland and Seychelles. Apart from violating 
the security and sovereignty of the countries of 
the region,
such acts of aggression always result in the 
killing of large numbers of unarmed civilians and 
poor peasants and in the destruction of their 
homes and farms.
89.	We therefore appeal to the international 
commu¬nity, and especially to the Western 
countries which are permanent members of the 
Security Councill, not to block the efforts made 
to put an end to the aggres¬sion by the racial 
minority in South Africa, through the imposition 
of legitimate sanctions against that regime under 
Chapter VII of the Charter.
90.	The world economy is passing through a 
very serious stage, in which a heavy burden is 
being placed on the developing countries in 
particular. The dimen¬sions of the situation are 
reflected in: receding eco¬nomic activity and 
growth; increasing balance-of- payments deficits 
in the developing countries and a decline in the 
prices of their export commodities; rising 
unemployment figures; monetary inflation; the 
adverse effects of high rates of interest in the 
world markets on foreign loans to the developing 
coun¬tries; a weakening of the flow of 
multilateral assist¬ance on favorable conditions; 
dwindling supplies of foodstuffs; increasing 
protectionism exercised by the industrial 
countries against exports of the developing 
countries; harsh and unfavorable conditions for 
the transfer of technology to the developing 
world; deliberate control of raw material prices 
with adverse effects on the terms of trade of the 
developing countries; and the recurrent 
application of irrespon¬sible concepts, such as 
gradualism, selectivity and discrimination, which 
are being introduced by the industrial nations in 
their trade transactions with the developing 
world. AH those factors impede the efforts made 
by the developing countries to secure their 
economic growth, to continue interest payments on 
their foreign debts and to meet their basic needs 
for imported goods.
91.	The developing countries sought seriously 
and sincerely to maintain a constructive dialogue 
with the industrialized countries in a bid to 
restructure the world economy on just and 
balanced terms. But the industrial nations were 
not responsive to such endeavors and initiatives. 
On the contrary, some of them even opposed any 
international action to improve the world 
economic situation. Among the vital issues raised 
by the developing countries was the initiation of 
global economic talks within the frame¬work of 
the United Nations. Ever since the eleventh 
special session of the General Assembly, held in 
1980, obstacles have remained in the way of 
initiating those important and essential 
negotiations. There¬fore, Iraq and all other 
developing countries support the call for 
starting those talks as early as possible, and we 
urge all States that oppose them to reconsider 
their positions in the interests of us all.
92.	The Group of 77 this year submitted 
constructive and moderate proposals to resolve 
the question of starting such negotiations, but 
those proposals did not suit some industrial 
nations.
93.	The problems of debts and cash liquidity 
which face the developing countries have become 
so dan¬gerous and pressing as to require an 
overall solution. In our judgment, the industrial 
countries bear great responsibility in this 
connection. At their recent annual meeting the 
World Bank and IMF recommended some measures to 
alleviate the financial burden weigh¬ing on the 
developing countries. Those measures, however, do 
not go far in addressing the essence of the 
problem, a problem which is due basically to the 
failure of the existing world monetary system to 
develop along with the changes that have been 
taking place since the Second World War. 
Moreover, those measures constituted a mere 
reaction to the crisis, which is assuming 
intolerable dimensions, and there fore cannot be 
considered as remedial measures in the true sense 
of the word.
94.	Iraq was among the first countries to 
diagnose the nature of the economic problems that 
are plaguing the world. That is why the President 
of the Republic of Iraq has proposed the 
establishment of a world fund for long-term 
assistance to developing countries. The proposed 
fund would help them to cope both with the 
effects of inflation passed on to them by the 
industrial countries, and with the increasing 
bill for their oil imports. This vital plan, 
which was wel¬comed at the Sixth Conference of 
Heads of State or Government of Non-Aligned 
Countries, held at Havana in 1979, was the 
subject of extensive discussion by experts of the 
Group of 77 at a meeting they held at Baghdad in 
March 1982. An outline of the fund was drawn up 
and later approved by the co-ordination and 
follow-up Committee of the Group of 77, which met 
at Manila in August this year. That Committee 
decided to recommend the inclusion of the Iraqi 
proposal in the list of items to be discussed in 
the global negotiations. We now trust that the 
industrial¬ized countries will seriously consider 
this plan, which we hope will eventually be 
translated into action.
95.	Economic co-operation among the 
developing countries has undoubtedly become more 
important in recent years. Iraq, as a developing 
country, views this matter as a major component 
of its foreign policy, and it contributes to many 
regional and international funds. We also try to 
help to enhance and promote such co-operation 
through bilateral agreements. I should like to 
recall in this regard that the High- Level 
Conference on Economic Co-operation among 
Developing Countries held in Caracas in 1981 
approved an overall program for such co-operation 
and that the developing countries are in the 
process of implementing it.
96.	We catll upon all the industrial nations 
and the international institutions to take all 
possible action to ensure a constant and 
increasing flow of assistance to the developing 
world to help to maintain that co-operation. At 
this point we must emphasize, however, that the 
expansion of economic co-operation among the 
developing countries does not relieve the 
industrial countries of their responsibilities 
towards the devel¬oping nations.
